     Case 2:18-cv-14317-MCA-LDW Document 10-2 Filed 03/26/19 Page 1 of 1 PageID: 117


                                  Copyrights-In-Suit for IP Address 173.70.87.11

ISP: Verizon Internet Services
Location: Florham Park, NJ



                                 Registration       Date of First                              Most Recent Hit
Title                            Number             Publication            Registration Date   UTC
Hot Russian Fucking              PA0002139385       09/28/2018             10/09/2018          10/01/2018

Stripping With My Black Cock     PA0002139381       09/26/2018             10/09/2018          09/28/2018

Sexy Movies Cum Inside           PA0002140490       09/14/2018             09/24/2018          09/26/2018

Sex With Gymnasts                PA0002140374       08/29/2018             09/24/2018          09/03/2018

Teach Me About Sex               PA0002140491       08/31/2018             09/24/2018          09/03/2018

Lovers Quarrel                   PA0001814247       11/13/2012             11/28/2012          08/25/2018

Cum In For An Orgy               PA0002139295       08/11/2018             08/27/2018          08/12/2018

Sticky and Sweet                 PA0002116041       04/12/2018             05/01/2018          08/06/2018

Young 18 Year Old Couple in      PA0002139292       08/03/2018             08/27/2018          08/05/2018
Hot Summer Sex

Threeway Strip Poker             PA0002133715       07/27/2018             08/02/2018          07/31/2018

Moving Day Sex                   PA0002133713       07/21/2018             08/02/2018          07/23/2018

Hot Fitness Sex                  PA0002133710       07/19/2018             08/02/2018          07/20/2018


Total Malibu Media, LLC Copyrights Infringed: 12




                                                   EXHIBIT B
CNJ777
